         Case 3:19-cv-00216-MO          Document 1      Filed 02/12/19      Page 1 of 14




Craig A. Crispin, OSB No. 824852
crispin@employmentlaw-nw.com
Ashley A. Marton, OSB No. 171584
ashley@employmentlaw-nw.com
CRISPIN EMPLOYMENT LAW PC
1834 SW 58th Avenue, Suite 200
Portland, Oregon 97221
Telephone: 503-293-5770
Fax: 503-293-5766
       Of Attorneys for Plaintiff




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON
                                      (Portland Division)



SHANNON McCABE, an individual,                               Case No.

               Plaintiff,

       v.

PROVIDENCE HEALTH & SERVICES -                                     COMPLAINT
OREGON, and DR. LAURA H. DAVIES, an                     (Medical Leave Interference, Disability
individual,                                                 Discrimination; Retaliation)

               Defendants.

                                    NATURE OF THE ACTION

       1.      This is an action for violations of the Americans with Disabilities Act, 42 U.S.C.

§ 12112(b)(4), and for interference with plaintiff’s rights under the Family Medical Leave Act,

29 U.S.C. § 2615.



Page 1 – COMPLAINT                                                        CRISPIN EMPLOYMENT LAW PC
                                                                           1834 SW 58th Avenue, Suite 200
                                                                                  Portland, Oregon 97221
                                                                                 Telephone: 503-293-5770
         Case 3:19-cv-00216-MO             Document 1       Filed 02/12/19      Page 2 of 14




                                       NATURE OF THE ACTION

       2.        It is also an action for interference under Oregon’s Family Leave Act, ORS

659A.150 to .186; for violation of Oregon statutes prohibiting Discrimination Against Persons

with Disabilities, ORS 659A.112; for whistleblowing retaliation, ORS 659A.199 and ORS

659A.203; and retaliation, ORS 659A.030(1)(f).

                                      JURISDICTION AND VENUE

       3.        This court has jurisdiction over the subject matter of this complaint pursuant to 28

U.S.C. § 1331.

       4.        The court has jurisdiction over plaintiff’s state law claims set forth in this

complaint pursuant to its supplemental jurisdiction to hear related state law claims under 28

U.S.C. § 1367(a). Both the federal and state claims alleged herein arose from a common nucleus

of operative fact, the state action is so related to the federal claim that they form part of the same

case or controversy, and the actions would ordinarily be expected to be tried in one judicial

proceeding.

       5.        The employment practices described herein are alleged to have been committed in

the District of Oregon.

                                                PARTIES

       6.        Plaintiff SHANNON McCABE is a resident of Beaverton, Oregon, who was at

material times employed by defendant Providence Health and Services in Portland, Oregon.

       7.        Defendant PROVIDENCE HEALTH & SERVICES - OREGON

(“Providence”) is a domestic nonprofit corporation. At all material times, defendant Providence

employed 50 or more employees for each working day during each of 20 or more calendar
Page 2 – COMPLAINT                                                             CRISPIN EMPLOYMENT LAW PC
                                                                                1834 SW 58th Avenue, Suite 200
                                                                                       Portland, Oregon 97221
                                                                                      Telephone: 503-293-5770
         Case 3:19-cv-00216-MO               Document 1      Filed 02/12/19      Page 3 of 14




workweeks in the current or preceding calendar year and was and is an “employer” for purposes

of the claims set forth in this complaint.

        8.      Defendant DR. LAURA H. DAVIES is an individual employed by defendant

Providence who at all relevant times was plaintiff’s supervisor.

                                   PROCEDURAL REQUIREMENTS

        9.      Plaintiff timely filed an administrative complaint with the Oregon Bureau of

Labor and Industries, Civil Rights Division, and with the Equal Employment Opportunity

Commission.

        10.     Plaintiff has timely satisfied all administrative prerequisites, if any, to the filing of

the statutory claims set forth in this complaint.

                                       GENERAL ALLEGATIONS

        11.     McCabe began employment with Providence Portland Arthritis Center, part of

Providence, in September 2013, and as of July 2016 worked as a Medical Scribe under the

direction of defendant Dr. Laura Davies. She also reported to the Nurse Manager, Lori Hunziker.

        12.     McCabe performed her duties satisfactorily and received annual performance

reviews evaluating he as meeting or exceeding expectations. She I was recognized as making

significant contribution to workflow and environment, specifically related to her working

relationship with Dr. Davies.

        13.     In August 2017, McCabe’s teenage daughter developed a dangerous medical

condition. McCabe sought protected medical leave to care for her daughter’s serious health

condition, specifically for intermittent leave to accommodate appointments in an outpatient

treatment program.
Page 3 – COMPLAINT                                                              CRISPIN EMPLOYMENT LAW PC
                                                                                 1834 SW 58th Avenue, Suite 200
                                                                                        Portland, Oregon 97221
                                                                                       Telephone: 503-293-5770
         Case 3:19-cv-00216-MO            Document 1       Filed 02/12/19      Page 4 of 14




        14.     When McCabe informed the Hunziker and Dr. Davies of her anticipated need for

intermittent leave, Dr. Davies expressed concerns about the impact of intermittent leave on her

workflow.

        15.     Several days later, McCabe’s daughter began treatment. Attending to the

treatment regimen required only minimal time away from her duties. Nonetheless, Dr. Davies

began treating McCabe differently and was dismissive when McCabe attempted to talk with her

about the leave and its minimal impact.

        16.     The adverse treatment by Dr. Davies worsened after each time McCabe made use

of intermittent leave.

        17.     McCabe complained of Dr. Davies’ discriminatory treatment to the Nurse

Manager, Hunziker in mid-August 2017, informing her that since she started using intermittent

medical leave, Dr. Davies had been making work difficult. She reported to Hunziker Dr. Davies’

several discriminatory comments, including: “The situation with your daughter is really

concerning me”; “How can anything get accomplished if you're not here?”; “Every time you take

time off it's like we have to start all over”; “I really hope you resolve the family issues, I know

it's difficult, but it's causing a problem with workflow”; and “I need you here and if this

continues I'm not sure it's going to work.”

        18.     McCabe asked Dr. Davies to provide any examples of concerns about her

performance, to which Dr. Davies responded, “It's fine when you're here, but that doesn't exactly

fix the problem for when you're not” and “I'm sure it's a lot of stress with your daughter, I hope

you're seeing someone, I'd hate to see this become a performance issue.”

        19.     Dr. Davies’ hostile reaction to McCabe’s need for medical leave was expressly
Page 4 – COMPLAINT                                                           CRISPIN EMPLOYMENT LAW PC
                                                                              1834 SW 58th Avenue, Suite 200
                                                                                     Portland, Oregon 97221
                                                                                    Telephone: 503-293-5770
           Case 3:19-cv-00216-MO        Document 1      Filed 02/12/19       Page 5 of 14




reflected on three occasions. On each such occasion, Dr. Davies abruptly stood up from her desk,

glared at McCabe, and stormed to the Nurse Manager's office. It was apparent Dr. Davies’ topic

with the Nurse Manager was McCabe’s intermittent medical leave.

          20.   These episodes caused McCabe significant stress and anxiety.

          21.   Nurse Manager Hunziker admitted that Dr. Davies repeatedly complained about

McCabe’s attendance and that McCabe’s performance was meeting expectations and caused no

concerns. Hunziker also advised McCabe that Dr. Davies had been “logging into the Providence

system on her days off and must be monitoring what you're doing.”

          22.   Concurrently with the hostile environment arising from Dr. Davies’ reaction to

the intermittent medical leave, McCabe reported to Hunziker that Dr. Davies repeatedly took

patients’ printed charts home with her in violation of HIPAA regulations.

          23.   In late August 2017, McCabe’s daughter’s medical condition escalated

significantly to life threatening status. McCabe immediately reported to Hunziker that she was

making plans to have her daughter admitted to an inpatient treatment program. McCabe’s

medical provider provided documentation establishing McCabe’s need for a period of

continuous leave.

          24.   McCabe was off work on medical leave for only about a week, but when she

returned to work, the hostility by Dr. Davies was increased, and Dr. Davies banished McCabe

from her desk in Dr. Davies’ office, thereby interfering in McCabe’s ability to perform her

duties.

          25.   Following McCabe’s use of medical leave in late August 2017, defendants

removed some of her duties, and she was excluded from weekly staff meetings.
Page 5 – COMPLAINT                                                          CRISPIN EMPLOYMENT LAW PC
                                                                             1834 SW 58th Avenue, Suite 200
                                                                                    Portland, Oregon 97221
                                                                                   Telephone: 503-293-5770
         Case 3:19-cv-00216-MO          Document 1        Filed 02/12/19      Page 6 of 14




       26.     McCabe complained about the reduction of her duties and exclusion from staff

meetings to Ms. Hunziker, but no action was taken to remedy them. Rather, the only response

was the addition of chart prepping responsibilities for another physician.

       27.     McCabe’s daughter completed her in-patient treatment, but relapsed on

November 23, 2017 and was taken to Providence St. Vincent Hospital. McCabe kept in touch

with Hunziker by exchanges of text messages, explaining that she planned to start her daughter

on outpatient treatment the following Monday and would possibly require minimal intermittent

leave. Hunziker replied that she would tell Dr. Davies.

       28.     The next day, Hunziker informed McCabe that after Dr. Davies became aware of

the possible additional leave, she became “up to something” and that “Dr. Davies has gone

above my head; I can only do so much.”

       29.     McCabe informed Hunziker that she feared for her job. Hunziker responded by

advising, “I think things at home are overwhelming you, maybe you need time to get things

stable at home; resigning would make you eligible for rehire.”

       30.     The following Monday, McCabe informed Hunziker that her daughter would in

fact be entered into an inpatient treatment plan at a local Hospital, and therefore McCabe would

not need the intermittent leave she had anticipated. She again expressed concerns about Dr.

Davies’ hostility toward her medical leave and told Hunziker she would be available to work.

       31.     On November 27, 2017, McCabe reported to work and Hunziker immediately

ushered her into a room and explained that “Dr. Davies is talking to Megan [higher management]

and she is not wanting to continue the relationship.” Hunziker apologized, but added that her

hands “are tied and she [Dr. Davies] is pushing hard for you to go.”
Page 6 – COMPLAINT                                                           CRISPIN EMPLOYMENT LAW PC
                                                                              1834 SW 58th Avenue, Suite 200
                                                                                     Portland, Oregon 97221
                                                                                    Telephone: 503-293-5770
         Case 3:19-cv-00216-MO           Document 1       Filed 02/12/19    Page 7 of 14




        32.     Hunziker explained that the “situation with your daughter” was allegedly

interfering in Ms. McCabe’s job. “I think you should clock out, go home, and get me a letter you

want given to HR and I will state you're eligible for rehire.”

        33.     McCabe attempted to discuss other options, including alternative work positions,

but Hunziker immediately stated, “That's not an option.” McCabe asked if she would be fired if

she did not resign, and Hunziker said, “That is what I see happening, yes, resigning will make

you eligible for rehire.”

        34.     Defendants acted with the intent that McCabe quit her employment or under

circumstances in which it was substantially certain that McCabe would quit due to the actions of

defendants.

        35.     McCabe did as instructed. Her November 28, 2018 resignation letter included the

following: “Although my preference would have been a Personal or Family Leave of Absence, I

did not feel that this option was available, possibly due to my prior leave for my daughter and

the impact it has had on the Arthritis Center.”

        36.     McCabe was terminated, or alternatively, she was constructively terminated from

employment with defendants.

                                     DAMAGES ALLEGATIONS

        37.     Providence ended McCabe’s health insurance benefits effective November 30,

2017, knowing that her insurance was covering the very significant costs of her daughter’s

inpatient treatment program. As a result, McCabe’s claim for coverage of that hospitalization

was denied, which resulted in McCabe’s incurring significant expenses and extended debt.

McCabe is entitled to recover from defendants economic damages relating to such losses.
Page 7 – COMPLAINT                                                         CRISPIN EMPLOYMENT LAW PC
                                                                            1834 SW 58th Avenue, Suite 200
                                                                                   Portland, Oregon 97221
                                                                                  Telephone: 503-293-5770
         Case 3:19-cv-00216-MO           Document 1        Filed 02/12/19      Page 8 of 14




       38.     As a result of the unlawful actions alleged herein, McCabe has and will continue

to suffer economic damages. McCabe is entitled to recover from defendants such lost wages and

benefits of employment and other economic losses in such amount as may be established at trial.

       39.     Reinstatement is not feasible, and plaintiff is entitled to recover an appropriate

amount in lost future wages and lost earning capacity in an amount to be determined at trial.

       40.     As a further result of defendants’ actions alleged herein, McCabe has suffered and

is entitled to recover for her noneconomic damages, including physical, emotional, and mental

harm in an amount found to be appropriate by a jury based on the evidence presented at trial.

McCabe has sought medical treatment for these injuries and is also entitled to recover the cost of

such medical treatment.

       41.     McCabe is entitled to a declaration that defendant acted in violation of the statutes

set forth in this complaint for relief and equitable relief enjoining defendant from future

violations of the statutes set forth herein, and such other relief in favor of McCabe on such terms

as the court may direct.

       42.     Defendants acted intentionally with an improper, discriminatory, and abusive

motive and with malice. The acts as described herein were done intentionally with a

discriminatory motive and with malice or ill will or with knowledge that their actions violated

state or federal law or with reckless disregard or callous indifference to the risk that their actions

violated state law. Defendants acted as alleged herein in intentional and/or in reckless disregard

of defendant’s societal obligations, and committed the acts alleged with conscious indifference

to the health, safety, and welfare of plaintiff. Defendants should be assessed punitive damages in

an amount found sufficient by a jury to punish defendants and to deter defendants and others
Page 8 – COMPLAINT                                                           CRISPIN EMPLOYMENT LAW PC
                                                                              1834 SW 58th Avenue, Suite 200
                                                                                     Portland, Oregon 97221
                                                                                    Telephone: 503-293-5770
         Case 3:19-cv-00216-MO             Document 1     Filed 02/12/19     Page 9 of 14




from similar conduct in the future.

        43.     McCabe is entitled to recover her reasonable attorney’s fees, reasonable expert

witness fees, and other costs of the action to be paid by the defendant pursuant to one or more of

the following: 29 U.S.C. § 2617, 42 U.S.C. § 1988, ORS 659A.885.

                                  FIRST CLAIM FOR RELIEF
                                   Medical Leave Interference

                            COUNT ONE Against Both Defendants
                          Family Medical Leave Act – 29 U.S.C. § 2615

        44.     McCabe incorporates paragraphs 1 through 8, 11 through 21, 23 through 39, 41,

and 43 as though fully set forth herein.

        45.     It is the purpose of the Family Medical Leave Act to balance the demands of the

workplace with the needs of families, to promote the stability and economic security of families,

and to promote national interests in preserving family integrity and to entitle employees to take

reasonable leave for medical reasons, for the birth or adoption of a child, and for the care of a

child, spouse, or parent who has a serious health condition.

        46.     McCabe was an eligible employee as defined by 29 U.S.C. § 2611(2)(a).

        47.     Defendant Providence was and is an employer as defined by 29 U.S.C. §

2611(4)(a).

        48.     Defendant Davies acted, directly or indirectly, in the interest of Providence

toward Providence employees, including McCabe, and is an employer as defined by 29 U.S.C. §

2611(4)(a)(ii)(I).

        49.     McCabe’s daughter had a serious health condition in that she had an illness,


Page 9 – COMPLAINT                                                          CRISPIN EMPLOYMENT LAW PC
                                                                             1834 SW 58th Avenue, Suite 200
                                                                                    Portland, Oregon 97221
                                                                                   Telephone: 503-293-5770
        Case 3:19-cv-00216-MO          Document 1        Filed 02/12/19     Page 10 of 14




impairment, or physical or mental condition that involved inpatient care in a hospital and

continuing treatment by a health care provider.

       50.     McCabe utilized the benefits of protected medical leave for the serious health

condition of her daughter.

       51.     In response to McCabe’s request for and use of protected medical leave,

defendants Davies and Providence discriminated against McCabe in the terms and conditions of

her employment and in terminating her employment in violation of 29 U.S.C. § 2615(a).

       52.     Defendants acted willfully and without reasonable grounds to believe that their

acts were not in violation of 29 U.S.C. § 2615.

       53.     As a result of defendants’ violations as alleged in this claim for relief, McCabe is

entitled to the interest on the amount awarded her as economic damages calculated at the

prevailing rate and an additional amount as liquidated damages equal to the sum of the amount

awarded as economic damages plus interest.

                           COUNT TWO Against Both Defendants
                         Oregon Family Leave Act – ORS 659A.183(2)

       54.     Plaintiff incorporates paragraphs 1 through 21, 23 through 38 through 41, 43, and

49 through 51 as though fully set forth herein.

       55.     Plaintiff was an eligible employee as defined by ORS 659A.150(2) and not

excluded from eligibility by ORS 659A.156.

       56.     Defendant Providence was and is a covered employer as defined by ORS

659A.153(1).

       57.     In response to McCabe’s request for and use of protected medical leave,

Page 10 – COMPLAINT                                                        CRISPIN EMPLOYMENT LAW PC
                                                                            1834 SW 58th Avenue, Suite 200
                                                                                   Portland, Oregon 97221
                                                                                  Telephone: 503-293-5770
         Case 3:19-cv-00216-MO           Document 1        Filed 02/12/19      Page 11 of 14




defendants discriminated and retaliated against McCabe in the terms and conditions of her

employment and in terminating her employment in violation of ORS 659A.183(2).

        58.     Defendant Davies to help, assist, or facilitate the commission of the unlawful

employment practice alleged herein, promoted the accomplishment thereof, helped in advancing

or bringing them about, or encouraging, counseling or inciting as to their commission and is

therefore individually liable under plaintiff’s state statutory claims for relief as aider and abettor

pursuant to ORS 659A.030(1)(g).

        59.     Defendant Davies is an individual pursuant to ORS 659A.001(9)(a) and is liable

as an individual who retaliated against plaintiff pursuant to ORS 659A.030(1)(f).

                                 SECOND CLAIM FOR RELIEF
                                   (Disability Discrimination)

                        COUNT ONE: Against Defendant Providence
       Disability Discrimination – Americans with Disabilities Act, 42 U.S.C. § 12112

        60.     Plaintiff incorporates paragraphs 1 through 21 and 23 through 43 as though fully

set forth herein.

        61.     Plaintiff’s daughter is a disabled person in that she has a physical or mental

impairment that substantially affects one or more major life activities, including thinking and

concentrating, communicating, caring for herself, and interacting with others, and her

impairments substantially affected one or more major bodily functions, including her brain and

neurological systems.

        62.     Defendant Providence and its agents discriminated against plaintiff in the terms

and conditions of her employment and in terminating her employment due to her association


Page 11 – COMPLAINT                                                           CRISPIN EMPLOYMENT LAW PC
                                                                               1834 SW 58th Avenue, Suite 200
                                                                                      Portland, Oregon 97221
                                                                                     Telephone: 503-293-5770
         Case 3:19-cv-00216-MO              Document 1   Filed 02/12/19     Page 12 of 14




with a person with a disability, i.e., her daughter.

         63.    Defendant Providence’s conduct as described herein is in violation of 42 U.S.C. §

12112.

                              COUNT TWO: Against All Defendants
                             Disability Discrimination – ORS 659A.112

         64.    Plaintiff incorporates paragraphs 1 through 21, 23 through 43, 61, and 62 as

though fully set forth herein.

         65.    Defendants conduct as described herein is in violation of ORS 659A.112.

                                  THIRD CLAIM FOR RELIEF
                                   (Whistleblowing Retaliation)

                             COUNT ONE: Against both Defendants
                                     ORS 659A.199

         66.    Plaintiff incorporates paragraphs 1 through 43 as though fully set forth herein.

         67.    McCabe’s complaints, opposition, and resistance to defendants’ violations of law

as alleged herein were complaints that plaintiff believed constituted evidence of a violation of a

state or federal law, rule or regulation.

         68.    Taking as true Hunziker’s promise that McCabe would be eligible for rehire if she

resigned, McCabe thereafter applied for multiple jobs at Providence. All have been automatically

returned “not a candidate for further consideration.” Providence’s refusal to consider McCabe’s

applications for open positions are additional acts of retaliation in response to her complaints of

the violations of statute, regulation, or rule or mismanagement, gross waste of funds or abuse of

authority by the employer.

         69.    Defendants retaliated against McCabe in the terms and conditions of her
Page 12 – COMPLAINT                                                        CRISPIN EMPLOYMENT LAW PC
                                                                            1834 SW 58th Avenue, Suite 200
                                                                                   Portland, Oregon 97221
                                                                                  Telephone: 503-293-5770
           Case 3:19-cv-00216-MO         Document 1       Filed 02/12/19       Page 13 of 14




employment and in terminating her employment due to such complaints in violation of ORS

659A.199.

                            COUNT TWO: Against both Defendants
                                    ORS 659A.203

          70.   Plaintiff incorporates paragraphs 1 through 43, 67, 68, and 69 as though fully set

forth herein.

          71.   McCabe’s complaints, opposition, and resistance to defendants’ violations of law

as alleged herein were complaints that plaintiff believed constituted evidence of the violation of

federal, state or local law, rule or regulation and/or mismanagement, gross waste of funds or

abuse of authority by the employer.

          72.   Defendants retaliated against McCabe in the terms and conditions of her

employment and in terminating her employment due to such complaints in violation of ORS

659A.203.

                                      PRAYER FOR RELIEF

          WHEREFORE, plaintiff requests the Court to:

          1.    Declare defendants in violation of the statutes set forth in plaintiff’s claims for

relief;

          2.    Order defendants to make plaintiff whole by providing compensation for non-

economic losses in amount as are awarded by the court or a jury;

          3.    Order defendants to make plaintiff whole by compensating her for her past and

future economic damages;

          4.    Order defendants to compensate plaintiff by paying her liquidated damages equal

Page 13 – COMPLAINT                                                           CRISPIN EMPLOYMENT LAW PC
                                                                               1834 SW 58th Avenue, Suite 200
                                                                                      Portland, Oregon 97221
                                                                                     Telephone: 503-293-5770
         Case 3:19-cv-00216-MO            Document 1       Filed 02/12/19      Page 14 of 14




to the sum of the amount awarded as economic damages plus interest;

        5.       Assess punitive damages against defendants in such amounts as are found

appropriate by a jury to punish such defendants and deter them and others from similar conduct

in the future;

        6.       Award plaintiff her costs of suit and reasonable attorney fees, costs, and expert

witness fees;

        7.       Order defendants to pay prejudgment interest and post-judgment interest on all

amounts due to plaintiff as a result of this action, with interest at the prevailing rate; and

        8.       Order such further or alternative relief in favor of plaintiff as the court deems

appropriate.

                                      JURY TRIAL DEMAND

        Plaintiff demands a jury trial on all questions of fact or combined questions of law and

fact raised by this complaint.

        DATED February 12, 2019.

                                        CRISPIN EMPLOYMENT LAW PC

                                  By:    s/ Craig A. Crispin
                                        Craig A. Crispin OSB No. 824852
                                        Ashley A. Marton OSB No. 171584
                                        Of Attorneys for Plaintiff




Page 14 – COMPLAINT                                                           CRISPIN EMPLOYMENT LAW PC
                                                                               1834 SW 58th Avenue, Suite 200
                                                                                      Portland, Oregon 97221
                                                                                     Telephone: 503-293-5770
